UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-6996


KERRY GARNER,

                Petitioner – Appellant,

          v.

CECELIA REYNOLDS,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Terry L. Wooten, Chief District
Judge. (3:13-cv-00414-TLW)


Submitted:   August 22, 2013                 Decided:   August 27, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kerry Garner, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kerry   Garner    seeks       to    appeal      the     district   court’s

order accepting the recommendation of the magistrate judge and

dismissing    his     28   U.S.C.     §       2254   (2006)       petition     without

prejudice as successive.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(A)           (2006).             A     certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies     this      standard          by      demonstrating      that

reasonable    jurists      would    find        that     the      district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief     on   procedural          grounds,       the     prisoner     must

demonstrate    both    that   the     dispositive           procedural    ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Garner has not made the requisite showing.                      Accordingly, we

deny Garner’s motion to assign counsel, deny a certificate of

appealability and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

                                          2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3